DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsang et al. (U.S. Patent 8,148,598).  Regarding Claims 9-10, and 13, Tsang et al., hereafter “Tsang,” show that it is known to carry out a method of forming an absorbent core (Abstract), comprising advancing a carrier sheet onto a foraminous forming surface (element 100, 125), creating a pressure differential across the forming surface (Column 6, lines 15-23), applying a first adhesive onto the carrier sheet (element 145), advancing the carrier sheet within a particulate delivery chamber and dispensing particulate material onto the first adhesive (element 130, 135).  Tsang does not specifically show the delivery rate or the dispensing width of fibers.  However, it would have been obvious to satisfy the claimed process conditions because where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 (II)(A)), and because Tsang discloses that his particulate dispensing chamber is controllable based on end-use specifications (Column 6, lines 47-67; Column 7, lines 1-24).

Regarding Claim 12, Tsang shows the method of claim 9 above, including one wherein the deposited particulate material comprises superabsorbent material (Column 1, lines 41-44).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsang, in view of Dunlop et al. (U.S. Patent 4,679,704).  Tsang shows the method of claim 9 above, but he does not disclose whether his chamber is open or closed.  Dunlop et al., hereafter “Dunlop,” shows a method wherein a top portion of the particulate material delivery chamber is either open or closed (Column 4, lines 41-44).  It would have been obvious to use Dunlop’s open or closed hopper as that in Tsang, depending on whether ease of loading or protection of material is desired (See Dunlop citation).

Response to Arguments
With regard to Claims 9-15, applicant's arguments filed 18 January 2021 have been fully considered but they are not persuasive. Applicant contends that Tsang and Dunlop do not suggest the claimed invention’s specific particulate matter dispensing pattern, rate, or location.  These features have been held as obvious variants since Tsang discloses that the position and the dispensing element can be controlled to create a desired pattern or characteristic of the final article (see citations above).  Applicant has not provided any evidence of new and unexpected results for the claimed properties, and applicant’s arguments cannot take place of evidence in the record (MPEP 2145).  The examiner maintains that Tsang and Dunlop reasonably suggest the claimed invention, as noted above.

Allowable Subject Matter
Claims 1-8 and 16-23 allowed, as amended.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742